DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-20 is/are rejected under 35 U.S.C. 102(a)(b) as being anticipated by CN 108185535 A.
In regard to claim 1, CN 108185535 A discloses a heating assembly 12, used for an atomizer (para. [0063]), the heating assembly 12 comprising,
an adsorption member 121, and
at least one heating element 122 for generating heat after being electrified;
wherein the adsorption member 121 includes at least one surface 1211 defining at least one fixing groove 1210 therein, and the at least one heating element 122 is disposed in the at least one fixing groove 1210.



In regard to claim 3, CN 108185535 A discloses the adsorption member 121 is a porous substrate, and the porous substrate is a porous ceramic (para. [0064]).

In regard to claim 5, CN 108185535 A discloses the heating element 122 comprises a first straight section (see illustrated drawing below), a second straight section (see illustrated drawing below), and a connecting section 1222 connected and bent between one end of the first straight section and one end of the second straight section.

In regard to claim 6, CN 108185535 A discloses a side surface (see illustrated drawing below) of the adsorption member 121 where the heating element 122 is located is in a longitudinal shape, the first straight section and the second straight section extend in a same direction, which is a longitudinal direction of the side surface of the adsorption member 121 where the heating element 122 is located.

In regard to claim 7, CN 108185535 A discloses an end portion of the first straight section opposite to the connecting section and an end portion of the second straight section opposite to the connecting section are connected to a power, respectively.

In regard to claim 9, CN 108185535 A discloses the connecting section comprises a curved segment in a curved shape and a straight segment in a straight shape; the connecting section comprises at least one curved segment and at least one straight segment, and each of 

In regard to claim 10, CN 108185535 A discloses a number of the at least one heating element 122 is one, and a number of the at least one fixing groove 1210 is one; the heating element 122 fills the fixing groove 1210.

In regard to claim 11, CN 108185535 A discloses a shape and a dimension of the at least one fixing groove 1210 are matched with those of the at least one heating element 122.

In regard to claim 12, CN 108185535 A discloses an atomizer (para. [0063]), comprising the heating assembly according to claim 1.

In regard to claim 13, CN 108185535 A discloses a number of the at least one heating element 122 is one, and a number of the at least one fixing groove 1210 is one; the heating element 122 fills the fixing groove 1210.

In regard to claim 14, CN 108185535 A discloses a shape and a dimension of the at least one fixing groove 1210 are matched with those of the at least one heating element 122.

In regard to claim 15, CN 108185535 A discloses the heating element 122 is higher than an outer edge of the fixing groove 1210 (fig. 6); or the heating element 122 is flush with the outer edge of the fixing groove 1210 (fig. 4); or the heating element 122 is lower than the outer edge of the fixing groove 1210 (fig. 5).




In regard to claim 17, CN 108185535 A discloses an electronic cigarette, comprising the atomizer according to claim 12.

In regard to claim 18, CN 108185535 A discloses a number of the at least one heating element 122 is one, and a number of the at least one fixing groove 1210 is one; the heating element 122 fills the fixing groove 1210.

In regard to claim 19, CN 108185535 A discloses a shape and a dimension of the at least one fixing groove 1210 are matched with those of the at least one heating element 122.

In regard to claim 20, CN 108185535 A discloses the heating element 122 is higher than an outer edge of the fixing groove 1210 (fig. 6); or the heating element 122 is flush with the outer edge of the fixing groove 1210 (fig. 4); or the heating element 122 is lower than the outer edge of the fixing groove 1210 (fig. 5).











[AltContent: textbox (connecting section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (2nd straight section)]
[AltContent: connector][AltContent: textbox (1st straight section)][AltContent: connector][AltContent: connector][AltContent: textbox (side surface)][AltContent: connector]
    PNG
    media_image1.png
    402
    403
    media_image1.png
    Greyscale



In regard to claim 8, CN 108185535 A discloses a first electrode (see illustrated drawing below) is connected to the end portion of the first straight section  opposite to the connecting section, a second electrode (see illustrated drawing below) is connected to the end portion of the second straight section opposite to the connecting section, the first electrode and the second electrode are respectively positioned on two opposite sides in a longitudinal direction (see illustrated drawing below) of a side surface (see illustrated drawing below) of the adsorption member 121 where the heating element 122 is located. (NOTE: claim 8 is not depend from claim 5 thus the side surface can be alternated).
[AltContent: textbox (2nd electrode)][AltContent: connector][AltContent: textbox (1st electrode)][AltContent: connector][AltContent: textbox (longitudinal direction)][AltContent: connector][AltContent: arrow][AltContent: textbox (side surface)][AltContent: connector]
    PNG
    media_image1.png
    402
    403
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108185535 A in view of WO 2018018599 A1 (US equivalent document US 2019/0223504 A1).
In regard to claim 4, CN 108185535 A does not disclose minute voids in the porous ceramic have pore diameters ranging from 1µm to 100µm and an average pore diameter of 10µm to 35µm; and a volume of the minute voids having pore diameters of 5µm to 30µm in the porous ceramic accounts for more than 60% of a volume of all the minute voids in the porous ceramic.
WO 2018018599 A1 discloses minute voids in the porous ceramic have pore diameters ranging from 1µm to 100µm and an average pore diameter of 10µm to 35µm; and a volume of the minute voids having pore diameters of 5µm to 30µm in the porous ceramic accounts for more than 60% of a volume of all the minute voids in the porous ceramic (see para. [0039] of US equivalent document US 2019/0223504 A1 for reference).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN 108185535 A by constructing the porous ceramic as disclosed by WO 2018018599 A1 (US equivalent document US 2019/0223504 A1) in order to ensure uniformity of the atomized particles and improving the taste of the electronic cigarette (see para. [0038] of US equivalent document US 2019/0223504 A1 for reference).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
3/8/2022


/THO D TA/Primary Examiner, Art Unit 2831